1 JOHNSON, J.,
concurring.
I agree that a contempt hearing pursuant to LSA-C.Cr.P. art. 24 was the correct procedure to address what the trial court determined to.be prosecutorial misconduct. I believe that tampering with evidence is a serious violation which the trial court has the authority to address. In this case, the suddenly discovered paper napkins in the back pockets of the defendant’s police uniform pants was inculpatory evidence. Far too often, the court is faced with a Brady violation because of a prosecutor’s failure to turn over exculpatory evidence to the defense. In my view, if a prosecutor may be charged with constructive contempt of court for failing to disclose the discovery of inculpatory evidence to a defendant, the same- should be true when a prosecutor fails to disclose exculpatory evidence.